*746In an action for a judgment declaring, inter alia, that the plaintiff is not obligated to defend and indemnify the defendant Allied Central Ambulance Service, Inc., in an underlying action entitled Begum v Allied Cent. Ambulette Serv., pending in the Supreme Court, Kings County, under Index No. 17003/98, the defendant Allied Central Ambulance Service, Inc., appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Rosenberg, J.), dated December 10, 2002, which granted the plaintiffs motion for summary judgment and declared that the plaintiff is not obligated to defend and indemnify it.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the appellant’s contentions, the Supreme Court correctly declared that the plaintiff insurer is not obligated to defend and indemnify it for injuries caused by the alleged negligence of its ambulette attendant, in causing or permitting a wheelchair-bound patient to fall down a flight of stairs inside her home since the accident was not related to the use of the appellant’s ambulette (see Elite Ambulette Corp. v All City Ins. Co., 293 AD2d 643 [2002]).
The appellant’s remaining contentions are without merit. Altman, J.P., S. Miller, Krausman and Cozier, JJ., concur.